DETAILED ACTION
Applicant’s amendment, filed 12/23/20, for application number 15/087,812 has been received and entered into record.  Claims 1, 12, and 22 have been amended, Claims 8, 19, 24, 26, 28, and 29 have been previously cancelled.  Therefore, Claims 1-7, 9-18, 20-23, 25, 27, and 30 are presented for examination.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicant’s Representative Hyung N. Sohn (Reg. No. 44,346) on 03/19/21.
The application has been amended as follows: 
Listing of Claims
1. 	(Currently Amended) An apparatus comprising:
	a voltage level translator configured to translate an input signal in a first voltage domain to an output signal in a second voltage domain, in a normal mode wherein a first supply voltage of the first voltage domain is different from a second supply voltage of the second voltage domain; 
	a bypass circuit configured to bypass the voltage level translator and provide the input signal as the output signal in the first voltage domain based on a bypass signal, in a bypass mode 
a power-down circuit configured to power-down, by cutting off a power supply to the voltage level translator, the voltage level translator in the bypass mode based on the bypass signal but not in the normal mode; and
a circuit configured to connect an output node of the voltage level translator to a supply voltage or to ground in the bypass mode to prevent the output node from floating in the bypass mode, wherein the circuit comprises a fourth pull-up transistor configured to connect the output node of the voltage level translator to the second supply voltage in the bypass mode,
wherein in the bypass mode, the voltage level translator is isolated from the second supply voltage and from ground.

12. 	(Currently Amended) A method of voltage level translation, the method comprising:
	translating, in a voltage level translator, an input signal in a first voltage domain to an output signal in a second voltage domain, in a normal mode wherein a first supply voltage of the first voltage domain is different from a second supply voltage of the second voltage domain; 
	bypassing the voltage level translator and providing the input signal as the output signal in the first voltage domain based on a bypass signal, in a bypass mode, wherein the first supply voltage and the second supply voltage are substantially the same and non-zero; 
powering-down, by cutting off a power supply to the voltage level translator, the voltage level translator in the bypass mode but not in the normal mode based on the bypass signal; and
connecting an output node of the voltage level translator to the second supply voltage or to ground in the bypass mode to prevent the output node from floating in the bypass mode, wherein connecting the output node of the voltage level translator to the second supply voltage comprises turning on a fourth pull-up transistor to connect the output node of the voltage level translator to the second supply voltage in the bypass mode,
wherein in the bypass mode, the voltage level translator is isolated from the second supply voltage and from ground.


	means for translating an input signal in a first voltage domain to an output signal in a second voltage domain, in a normal mode wherein a first supply voltage of the first voltage domain is different from a second supply voltage of the second voltage domain; 
	means for bypassing the means for translating, and providing the output signal in the first voltage domain in a bypass mode based on a bypass signal, wherein the first supply voltage and the second supply voltage are substantially the same and non-zero; and
means for powering-down, by cutting off a power supply to the means for translating, the means for translating in the bypass mode but not in the normal mode based on the bypass signal; and
means for connecting an output node of the means for translating to the second supply voltage or to ground in the bypass mode to prevent the output node from floating in the bypass mode, wherein the means for connecting comprises a fourth pull-up transistor configured to connect the output node of the means for translating to the second supply voltage in the bypass mode,
wherein in the bypass mode, the means for translating is isolated from the second supply voltage and from ground.

Allowable Subject Matter
Claims 1-7, 9-18, 20-23, 25, 27, and 30 are allowed.
The following is an examiner’s statement of reasons for allowance:
Kapoor et al., US Pat Appln. Pub. No. 2017/0012627, discloses an apparatus comprising a voltage level translator configured to translate an input signal in a first voltage domain to an output signal in a second voltage domain, in a normal mode wherein a first supply voltage of the first voltage domain is different from a second supply voltage of the second voltage domain; and a bypass circuit configured to bypass the voltage level translator and provide the 
Choi et al., US Pat. No. 7,230,475, discloses a power-down circuit configured to power-down, by cutting off the power supply to the voltage level translator, the voltage level translator in the bypass mode based on the bypass signal but not in the normal mode; and a circuit configured to connect and output node of the voltage level translator to a supply voltage order to ground in the bypass mode to prevent the output node from floating in the bypass mode, wherein a circuit comprises a pull up transistor configured to connect the output node of the voltage level translator to be second supply voltage in the bypass mode.
However, neither Kapoor nor Choi, individually nor in combination, explicitly teach wherein in the bypass mode, the voltage level translator is isolated from the second supply voltage and from ground, in combination with the remainder of limitations as required by claim 1.
Claims 12 and 22 repeat the same limitations as recited in claim one, and are allowed accordingly.
Claims 2-7 and 9-11, 13-18, 20, and 21, and 23, 25, 27, and 30 depend on claims 1, 12, and 22, respectively, and are allowed accordingly. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on (571) 272-4147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Paul Yen/
Primary Examiner, Art Unit 2186